Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Item 3:
The scope of the claims is changed and requires further search and consideration.

Continuation of Item 12:
The amendments to the claims would overcome the objection to claim 12.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered. The references of record may not offer complete teachings of the proposed claim scope, but as this scope has not previously been claimed, the amendments would require further search and consideration. In a preliminary search, a reference (Jo et al., US 10645605) was found to teach at least some of the newly claimed matter (see Figure 6, column 6 lines 29-49, for example).

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/1/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466